DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: channel support in claims 1-2, 6-7, 13-14, and 18; clamping system in claims 3 and 15; clamping member in claims 4, 5, 16 and 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant’s disclosure as originally filed defines a clamping system to be a series of clamping assemblies each of which comprising a clamping member, bottom clamping bar, and a top clamping bar and equivalents thereof (see applicant’s disclosure as originally filed figs. 17 and 18, para [0055]).  Applicant’s disclosure as originally filed defines a clamping member to be a structure including an L-shaped profile that supports a lateral bar extending across the profile and equivalents thereof (see applicant’s disclosure as originally filed Fig. 17 and 18, para [0056]).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13:
Claim limitation “channel support” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s disclosure as originally filed discloses a channel support has a generally rectangular profile and a channel support may have any profile shape and/or configuration.  It is unclear how to establish the corresponding structure, material, or acts for performing the function of supporting a channel when the structure may have any conceivable profile. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4:
Claim 4 recites the limitation "the bottom clamping member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the top clamping member" in line 3 bridging line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6:
Claim 6 recites the limitation "a channel support" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim lacks antecedent basis because it is unclear if the “a channel support” recited in claim 6 refers to the “a channel support” recited in claim 1; or, if the “a channel support” recited in claim 6 is a second additional “a channel support”.
Claim 16:
Claim 16 recites the limitation "the bottom clamping member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the top clamping member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18:
Claim 18 recites the limitation "a channel support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim lacks antecedent basis because it is unclear if the “a channel support” recited in claim 18 refers to the “a channel support” recited in claim 13; or, if the “a channel support” recited in claim 18 is a second additional “a channel support”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described
as set forth in section 102, if the differences between the subject matter sought to be patented
and the prior art are such that the subject matter as a whole would have been obvious at the
time the invention was made to a person having ordinary skill in the art to which said subject
matter pertains. Patentability shall not be negatived by the manner in which the invention was
made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh (US 2,679,052) in view of Lanz (US 5,644,943).

Claim 1:
Walsh discloses a method for making a sink with a supporting structure (col. 1, lines 1-4), comprising:
providing a sink (10) including at least one basin and a rim (14) extending outwardly from at least one side of the at least one basin (figs. 1-3, col. 2, lines 1-10); and,
coupling a support structure (19) in the form of at least one channel to an underside of the rim (14) using a tool (15) (figs. 1-3, col. 2, lines 17-20);
wherein the tool (15) includes a channel support (18) configured to receive one channel of the at least one channel (figs. 1-3 col. 2, line 55 bridging col. 3, line 8).
Walsh fails to disclose or fairly suggest drawing a sink including at least one basin and a rim extending outwardly from at least one side of the at least one basin.  Instead, Walsh is silent on the manufacturing process for fabricating the sink.
Lanz discloses a method for making a sink (abstract), comprising drawing a stainless steel sheet to form a sink including at least one basin and a rim (16) extending (figs. 4-11, col. 3, lines 4-13 and lines 36-39). 
It would have been obvious to one of ordinary skill in the art, before the invention was made, to form the sink of Walsh from a method for deep drawing a seamless sink bowl from one-piece of stainless steel sheet as taught by Lanz since methods for drawing a seamless sink from one piece of stainless steel sheet, as well as such sink bowls, are generally known in the art (Lanz, col. 1, lines 19-26). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because Lanz discloses methods for deep drawing sink bowls from one-piece steel sheets are generally known in the art.

Claim 7:
Walsh discloses a method of making a sink (col. 1, lines 1-4), comprising
providing a sink (10) including a basin and a rim (14) extending outwardly from at least one side of the basin (figs. 1-3, col. 2, lines 1-10);
positioning a channel (19) at an underside of the rim using a tool (15), the tool (15) comprising a channel support (18) configured to receive and support the channel (19) (figs. 1-3, col. 2, line 55 bridging col. 3, line 8); and a clamping bar (13) configured to support a topside of the rim (14) (figs. 1-3, col. 2, lines 51-55 and col. 3, lines 11-16);
coupling the channel (19) to the rim (14) by exerting a clamping force on the channel (19) and the rim (14) with the channel support (18) and the clamping bar (13) (figs. 1-3, col. 3, lines 12-17).
Walsh fails to disclose or fairly suggest drawing a sink including a basin and a rim extending outwardly from at least one side of the basin.  Instead, Walsh is silent on the manufacturing process for fabricating the sink.
Lanz discloses a method for making a sink (abstract), comprising drawing a stainless steel sheet to form a sink including a basin and a rim (16) extending outwardly from at least one side of the basin (figs. 4-11, col. 3, lines 4-13 and lines 36-39). 
It would have been obvious to one of ordinary skill in the art, before the invention was made, to form the sink of Walsh from a method for deep drawing a seamless sink bowl from one-piece of stainless steel sheet as taught by Lanz since methods for drawing a seamless sink from one piece of stainless steel sheet, as well as such sink bowls, are generally known in the art (Lanz, col. 1, lines 19-26). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because Lanz discloses methods for deep drawing sink bowls from one-piece steel sheets are generally known in the art.

Claim 13:
Walsh discloses a method of making a sink (col. 1, lines 1-4), comprising: providing a sink (10) including a basin and a rim (14) extending outwardly from a side of the basin (figs. 1-3, col. 2, lines 1-10);
coupling a channel (19) to an underside of the rim (14) using a tool (15) (figs. 1-3, col. 2, lines 17-20);
wherein the tool (15) includes a channel support (18) configured to receive the channel (19) (figs. 1-3 col. 2, line 55 bridging col. 3, line 8).
Walsh fails to disclose or fairly suggest drawing a sink including a basin and a rim extending outwardly from at least one side of the basin.  Instead, Walsh is silent on the manufacturing process for fabricating the sink.
Lanz discloses a method for making a sink (abstract), comprising drawing a stainless steel sheet to form a sink including at least one basin and a rim (16) extending outwardly from at least one side of the at least one basin (figs. 4-11, col. 3, lines 4-13 and lines 36-39). 
It would have been obvious to one of ordinary skill in the art, before the invention was made, to form the sink of Walsh from a method for deep drawing a seamless sink bowl from one-piece of stainless steel sheet as taught by Lanz since methods for drawing a seamless sink from one piece of stainless steel sheet, as well as such sink bowls, are generally known in the art (Lanz, col. 1, lines 19-26). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because Lanz discloses methods for deep drawing sink bowls from one-piece steel sheets are generally known in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Lanz as applied to claim 1 above, and further in view of White et al. (US 6,793,190 B2).

Claim 6:
Walsh in view of Lanz renders obvious the method of claim 1, wherein the rim (Walsh, 14) of the sink (Walsh, 10) extends outwardly from a plurality of sides of the at least one basin (Walsh, fig. 3). Walsh fails to disclose the support structure includes a channel coupled to the underside of each side of the plurality of sides, and the tool includes a channel support associated with each channel.  Instead, Walsh in view of Lanz discloses a plurality of support structures and tools (Walsh, fig. 2).
White discloses a method for anchoring a sink to a countertop (abstract), comprising drawing a sink (20) including at least one basin (22) and a rim (26) extending outwardly from a plurality of sides of the at least on basin (22) and coupling a support structure channel (30) to the underside of each of the plurality of sides of the sink basin (22) (figs. 1-3, col. 3, lines 18-30 and col. 4, lines 11-24).
It would have been obvious to one of ordinary skill in the art, before the invention was made, to couple the Walsh in view of Lanz support structure channels to each side of the Walsh in view of Lanz sink as taught by White in order to secure all four sides of the sink.  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because the prior art of record is drawn to fabricating and installing sink basins in supporting structures such as countertops.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Lanz as applied to claim 13 above, and further in view of White et al. (US 6,793,190 B2).

Claim 18:
Walsh in view of Lanz renders obvious the method of claim 1, wherein the rim (Walsh, 14) of the sink (Walsh, 10) extends outwardly from a plurality of sides of the basin (Walsh, fig. 3). Walsh fails to disclose the channel is one of a plurality of channels, and the plurality of channels are coupled to the underside of each side of the plurality of sides, and the tool includes a channel support associated with each channel.  Instead, Walsh in view of Lanz discloses a plurality of support structures and tools (Walsh, fig. 2).
White discloses a method for anchoring a sink to a countertop (abstract), comprising drawing a sink (20) including a basin (22) and a rim (26) extending outwardly from a plurality of sides of the basin (22) and coupling channels (30) to the underside of each of the plurality of sides of the sink basin (22) (figs. 1-3, col. 3, lines 18-30 and col. 4, lines 11-24).
It would have been obvious to one of ordinary skill in the art, before the invention was made, to couple the Walsh in view of Lanz support structure channels to each side of the Walsh in view of Lanz sink as taught by White in order to secure all four sides of the sink.  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. .
 
Allowable Subject Matter
Claims 2-5, 8-12, 14-17, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 2:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein each channel support has an exterior profile to match interior profile of the channel.

Claim 8:
The prior art of record fails to disclose or fairly suggest the method of claim 7, wherein coupling the channel to the rim further comprises welding the channel to the rim.

Claim 14:
The prior art of record fails to disclose or fairly suggest the method of claim 13, wherein the channel support has an exterior profile to match an interior profile of the channel.

Claim 19:
The prior art of record fails to disclose or fairly suggest the method of claim 13, wherein coupling the channel to the rim further comprises welding the channel to the rim.

Claim 20:
The prior art of record fails to disclose or fairly suggest the method of claim 13, wherein coupling the channel to the rim further comprises gluing the channel and the rim together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricke (US 6,021,532) discloses a device for securing a sink bowl in a countertop.  Ricke (US 4,613,995) discloses a generally L-shaped angle-iron strip welded to the underneath of a sink bowl flange for holding a sink basin in an opening in a countertop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726